DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 1, 3-4, and 17, and the addition of new claims 18-19 in the reply filed on 11/20/2020 are acknowledged. No new matter is entered.
Claims 1-19 are pending in this application. Claims 5-8, 10-11, and 13-16 are withdrawn as drawn to an unelected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the protrusion" in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected as dependent upon rejected claim 17.
Claim Rejections - 35 USC § 103

Claim 1, 3-4, 9, 12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddany et al. (US 20040221524, cited in previous action) in view of Schlettter GmbH (DE 102010021713 A1, cited in IDS), hereinafter referred to as Poddany and Schletter, respectively. Furthermore, Schletter will be referenced in view of the English translation provided by the Examiner.
Regarding claims 1, 12, and 17, Poddany discloses a mounting system for mounting a photovoltaic (PV) module onto at least one mounting rail (Abstract), the system comprising:
a frame [14] for the PV module [12] with at least one opening formed as a through hole through the frame [14] at a lateral side or a bottom side of the frame [14], the bottom side being opposite to light incidence side of the PV module [12] (frame [14] includes mounting bracket [22] that includes groove [150] formed through the length the frame [14], Fig 1, ¶0021, Fig 5A, ¶0034); and
a plurality of mounting elements [300], each comprising a first portion [340] and second portion [350] for securing the frame [14] to a support structure (Fig 5A, ¶0034), wherein the support structure comprises at least one mounting rail (¶0023), the first portion includes a head [310] of bolt [320] that engages into the opening or the protrusion or the bottom side of the frame [14] to provide an interlocking connection (head [310] slides into groove [150] of mounting bracket [22], ¶0034), the second portion enabling a secure fixation [360] to the at least one mounting rail (hardware connector [360] mounts the mounting element [300] to the support structure, ¶0034).
Poddany fails to disclose the plurality of mounting elements of the instant claims.
Schletter discloses a mounting system analogous to the mounting system of Poddany (¶0001), wherein the system comprises a plurality of mounting elements [8] (holding element [8], ¶0033) that 
Furthermore, the combination of the references disclose a method for mounting the PV module onto at least one mounting rail using the plurality of mounting elements, wherein the method comprises hooking the first portion [12] into the opening formed as a through hole through the frame of the module frame [6] to provide an interlocking connection (Schletter, Fig 5, ¶0038), and fixing the second portion [10] to the at least one mounting rail, thereby securing the frame to the at one mounting rail via two self-tapping screws [24] (¶0034, Fig 1).
Regarding claim 3, modified Poddany discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that mounting system comprises a protrusion that is a portion on the bottom side extending parallel to the light incidence side and comprising the at least one opening [6] (groove [6], Schletter, Fig 1, ¶0032), wherein the first portion [12] of the at least one mounting elements [8] comprises a plate shape with a cut-out part, the cut-out part being configured to receive the portion on the bottom side of the frame upon inserting the mounting element 
Regarding claim 4, modified Poddany discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the first portion [12] of at least one of the mounting elements [8] is angled relative to the second portion [10] and is formed plate-like to hook up the opening formed as a slit at a lateral frame side (engagement extension [13’] of the first portion [12] is angled with the second portion, wherein the engagement extension slides into the frame [1] which defines a lateral side of the frame outlining the PV module, Schletter, ¶0043, Fig 8).
Regarding claim 9, modified Poddany discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the at least one of the mounting elements [8] is rotatably fixed to the frame such that by a rotation of the at least one mounting element [8] the frame can be secured to the at least one mounting rail by its second portion [10] (Schletter, Fig 5, ¶0038).
Regarding claims 18-19, modified Poddany discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the opening [6] formed as a through hole through the frame [1] defines a rectangular opening (Schletter, Fig 4).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddany and Schletter as applied to claim 1 above, and further in view of Russel (US 20050115176, cited in previous action), hereinafter referred to as Russel.
Regarding claim 2, modified Poddany discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the second portion enables a screw connection [24] between the mounting elements and the at least one mounting rail (Schletter, Fig 1, ¶0034). The references fail to teach that the frame comprises a steel material.
prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant argues that the applied references fail to teach that the at least one opening is formed as a through hole through the frame. The Examiner respectfully disagrees. As set forth above, Poddany discloses said limitation since the reference teaches that the groove [150] is hole formed through the length of the frame. See figure 5A of Poddany.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796